Citation Nr: 1602325	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  00-18 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent prior to February 8, 2007, for seborrheic dermatitis with post-inflammatory pigmentary alteration.

2.  Entitlement to an extra-schedular rating for this service-connected skin disorder.

3.  Entitlement to an extra-schedular rating for a low back disability involving degenerative joint disease, i.e., arthritis as a residual of an injury.

4.  Entitlement to service connection for right hand/arm carpal tunnel syndrome (CTS), including due to undiagnosed illness.

5.  Entitlement to service connection for a left arm condition, including due to undiagnosed illness.

(Additional claims of entitlement to service connection for sinus problems with headaches, fatigue, blurred vision with a history of cataracts, bowel problems, kidney problems, muscle aches of the upper body, a bilateral ankle disorder, a bilateral hip disorder, a bilateral knee disorder, and sleep apnea are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1987 to August 1990 and from November 1990 to June 1991, including in the Southwest Asia Theater of Operations from January to May 1991 in support of Operation Desert Storm/Desert Shield).

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In a May 2010 decision, the Board, in relevant part, denied the claims of entitlement to service connection for right hand/arm CTS and for a left arm condition.  However, the Board increased the rating for the Veteran's skin disorder from 10 to 30 percent for the initial period at issue, that being prior to February 8, 2007, but denied a rating higher than 60 percent for this skin disorder since February 8, 2007.  The Board also denied the claim for a rating higher than 20 percent for his low back disability.  He appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).

In a February 2012 single-judge memorandum decision, the Court vacated the Board's May 2010 decision denying the claims of entitlement to service connection for right hand/arm CTS and a left arm condition.  The Court also vacated the Board's decision denying an initial rating higher than 30 percent for the Veteran's skin disorder, as well as the portion of the Board's decision finding that extra-schedular consideration was unwarranted concerning the ratings for this skin disorder and low back disability.  The Court remanded these claims to the Board for further proceedings consistent with its decision.  The Court, however, affirmed the Board's decision to the extent it had denied a schedular rating higher than 20 percent for the low back disability.

In a March 2013 decision since issued, the Board remanded the Veteran's claims for service connection for right hand/arm CTS and a left arm condition, and denied his remaining claims for an initial rating higher than 30 percent for his skin disorder prior to February 8, 2007, an extra-schedular rating for this skin disorder, and an extra-schedular rating for the low back disability.  He again appealed to the Court.

After granting a Joint Motion for Remand (JMR) filed by the parties, the Court remanded those decided claims back to the Board and they, in turn, again were remanded to the Agency of Original Jurisdiction (AOJ) in July 2014.  All the claims since have been returned to the Board for further appellate consideration.

Regrettably, however, the claims of entitlement to service connection for right and left arm disabilities require further development before being decided on appeal.  So the Board is remanding these claims to the AOJ, though adjudicating the remaining others.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Board's May 19, 2010 decision increased the initial rating for the Veteran's skin disorder from 10 to 30 percent for the initial period in dispute, prior to February 8, 2007, and the Appeals Management Center (AMC) subsequently issued a decision in November 2010 effectuating the grant of the higher rating for this service-connected disability; this higher 30 percent rating was made retroactively effective from April 24, 1997, so back to the date of receipt of this claim.
 
2.  During this initial period at issue prior to February 8, 2007, this service-connected skin disorder was manifested by constant itching - albeit without ulceration, extensive exfoliation, crusting, or systemic or nervous manifestations; it was not exceptionally repugnant and involved at most 6 percent of the Veteran's total body surface.

3.  This skin disorder has been rated even higher, as 60-percent disabling, effectively since February 8, 2007; this is the highest possible schedular rating for this disorder under the applicable diagnostic code.

4.  The symptoms of this service-connected skin disorder and low back disability are adequately described by the established schedular criteria and these disabilities do not present such exceptional or unusual disability pictures with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards regarding these disabilities.



CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher than 30 percent for the skin disorder prior to February 8, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4 .14, 4.118, Diagnostic Codes 7800, 7806 (effective prior to and since August 30, 2002).
 
2.  The criteria also are not met for extra-schedular ratings for the service-connected skin and low back disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(b)(1).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance upon receipt of a complete or substantially complete application for benefits.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

To this end, VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).


As specifically concerning the claim for a higher rating for the skin disorder and extra-schedular ratings for the skin and low back disabilities, these claims arise from the initial ratings the RO assigned after granting service connection for these disabilities.  In this circumstance, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) and Veterans Court (CAVC) have held that, where the underlying claim for service connection has been granted and there is disagreement regarding a "downstream" issue, such as an initial rating assigned for the disability, the claim as it arose in its initial context has been substantiated, so the purpose of § 5103(a) notice served, and there is no need to provide additional VCAA notice concerning the "downstream" rating issue.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a statement of the case (SOC) if the disagreement concerning the "downstream" issue is not resolved.  Since the RO provided the Veteran this required SOC citing the statutes and regulations governing the assignment of disability ratings (including, as here, initial disability ratings) and discussing the reasons and bases for not assigning higher initial ratings, he has received all required notice concerning these claims.

There is no pleading or allegation that the Veteran has not received all required notice concerning these claims.  There was no mention of this in the Court's February 2012 single-judge memorandum decision, the parties' October 2013 JMR, or in the argument the Veteran's attorney has submitted during the claims period.  And as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing a VCAA notice error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Thus, absent this pleading or showing, the Board finds that the duty to notify him concerning his claims has been satisfied.


VA also fulfilled its duty to assist the Veteran by obtaining all potentially relevant evidence in support of these claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all pertinent records that he and his representative identified as possibly relevant to these claims.  These records include VA and private treatment records, as well as records pertaining to his award of Social Security Administration (SSA) benefits.  38 C.F.R. § 3.159(c)(1) and (c)(2).  See also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997); and Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  See, too, Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (clarifying that VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the Veteran is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim).  In addition, the Veteran was provided several VA compensation examinations assessing and reassessing the severity of his service-connected skin and low back disabilities.  The findings from these examinations provide the information needed to properly rate these disabilities, including insofar as determining whether they warrant extra-schedular consideration.  38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377   (1994).  The Board is not obligated to remand a claim merely because of the passage of time since an otherwise adequate VA examination, so not just as a simple matter of course.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Given all that has occurred, at least as concerning these claims being readjudicated in this decision, it is difficult to discern what additional guidance VA could have provided the Veteran regarding what further evidence he should submit to substantiate these claims.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims.").  See also Reyes v. Brown, 7 Vet. App. 113, 116 (1994) and Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances when a remand would not serve any meaningful or useful purpose or result in any significant benefit to the Veteran).


The Board also finds there has been the required compliance with the Board's prior remand directives.  In response to the Board's July 2014 remand (and the parties' October 2013 JMR), the Veteran's claims file was rebuilt and now includes service treatment records (STRs), SSA records, the transcript of the May 2000 hearing, complete records of treatment from various VA facilities, and copies of VA examination reports dated prior to 2011.  This evidence was previously of record and considered by the AOJ in its earlier adjudications of the claims.  In addition, the Veteran was contacted in March 2015 and asked to submit any evidence in his personal possession relating to his claims for greater compensation, including on an extra-schedular basis.  The record also contains other evidence that was added to the claims file since the July 2014 remand, such as more recent VA treatment records and medical opinions, but this evidence pertains to the Veteran's other claims that also are on appeal (addressed in a separate Board decision).  Therefore, readjudication of the claims for increased and extra-schedular ratings was not required by the AOJ.  See 38 C.F.R. § 19.31(c)(1) (The AOJ will issue a supplemental SOC (SSOC) pursuant to a remand from the Board unless the only purpose of the remand is to assemble records previously considered by the AOJ and properly discussed in a prior SOC or SSOC). 

For these reasons and bases, the Board finds that VA has complied with its duties to notify and assist the Veteran with these claims, in turn allowing the Board to proceed with their readjudication.  


II.  Higher Initial Rating for the Skin Disorder Involving Seborrheic Dermatitis with Post-Inflammatory Pigmentary Alteration

By way of history, in April 1997 the Veteran filed a claim for service connection for a rash on his back, shoulders, and neck.  In August 1999, the RO granted service connection for this condition and assigned an initial 10 percent rating retroactively effective from April 24, 1997, the date of receipt of this claim.  The Veteran appealed for a higher initial rating for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (holding that, when a Veteran timely appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at other times during the course of his appeal).

During the pendency of this appeal, the Veteran's rash was recharacterized as seborrheic dermatitis with post- inflammatory pigmentary alteration.  Moreover, in an October 2008 rating decision, the RO granted a higher 60 percent rating for this disability, albeit only retroactively effective as of February 8, 2007, the date on which a VA examination had shown it met the requirements for this higher rating under the applicable rating criteria.  Also, in the Board's more recent May 2010 decision, the initial 10 percent rating prior to February 8, 2007, was increased to 30 percent.  As such, the rating for the Veteran's skin disorder already has been "staged" with a 30 percent rating in effect until February 8, 2007, when the rating increased to 60 percent.  60 percent is the highest possible schedular rating under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806.

There remains for consideration, however, whether the Veteran is entitled to an initial rating higher than 30 percent for his service-connected skin disorder prior to February 8, 2007, more specifically, from April 24, 1997 to February 7, 2007.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed a Veteran is seeking the highest possible rating for a disability for all time periods at issue, absent express indication to the contrary).  Also still at issue is whether he is entitled to a higher rating for this disability on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1), so even since receiving the highest possible schedular rating of 60 percent for this disability effectively as of February 8, 2007.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In the February 2012 Memorandum Decision the Court found that the Board had failed to provide adequate reasons and bases for why the Veteran did not deserve a rating exceeding 30 percent prior to February 8, 2007.  In particular, the Court found that the Board did not provide an adequate statement of reasons and bases as to why the appellant's condition was not "exceptionally repugnant."  The Court explained that this "exceptionally repugnant" standard is a subjective rather than objective question requiring the Board to make its own factual determination from the observations gleaned from the various examiners that have had occasion to evaluate the Veteran's skin disability.  Additionally the Court found that the Board had failed to provide adequate reasons and bases with regards to the question of whether the Veteran's skin condition involved more than 40 percent of exposed area.  Specifically, the Board had failed to explain why it was a "safe assumption" that the Veteran's skin condition covered less than 40 percent of his entire body or 40 percent of exposed areas.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

For the initial period at issue, the Veteran's existing 30 percent rating under DC 7806 acknowledges there is constant exfoliation or itching, extensive lesions, or marked disfigurement.  The next higher rating of 50 percent requires dermatitis with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or an exceptionally repugnant condition.   See 38 C.F.R. § 4.118, DC 7806 (prior to August 30, 2002).

Since the Veteran's skin condition also involves his neck, and on one occasion his face, the Board will additionally consider DC 7800 for disfigurement of the head, face and neck.  At the time he filed his claim, a 10 percent rating was warranted for moderate disfigurement of the head, face, or neck; a 30 percent rating for severe disfigurement of the head, face, or neck, especially if producing a marked and unsightly deformity of eyelids, lips, or auricles; and a 50 percent rating was assigned for disfigurement with complete or exceptionally repugnant deformity of one side of face or marked or repugnant bilateral disfigurement.  See 38 C.F.R. § 4.118, DC 7800 (prior to August 30, 2002).

During the course of this appeal, VA issued new regulations for evaluating skin disorders, effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The Board is required to consider the claim in light of both the former and revised schedular rating criteria to determine whether an increased rating for the Veteran's skin condition is warranted.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  The amended rating criteria, if more favorable to the claim, can be applied only prospectively, however, for periods from and after the effective date of the regulatory change.  But the Veteran gets the benefit of having both the former and revised standards considered for the period after the change was made.  See VAOPGCPREC 3-2000.

Under the revised criteria, DC 7806 provides a 30 percent rating if there is evidence of exposure from 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas affected; or the need for systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (effective August 30, 2002).  The highest rating allowable pursuant to this Code, 60 percent, requires evidence of exposure of more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or the need for constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  Id.

Under the revised standards of DC 7800, a 10 percent rating is assigned for a scar of the head, face, or neck with one characteristic of disfigurement.  A 30 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  38 C.F.R. § 4.118 (effective August 30, 2002).

A 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  Id.

Finally, an 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.

The eight characteristics of disfigurement are:  (1) Scar 5 or more inches (13 or more cm.) in length; (2) Scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) Surface contour of scar elevated or depressed on palpation; (4) Scar adherent to underlying tissue; (5) Skin hypo or hyperpigmented in an area exceeding six square inches (39 sq. cm.); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id.

Applying these criteria to the facts of this case, the Board finds that, although the Veteran's skin condition meets the criteria for an initial 30 percent rating for the entire period prior to February 8, 2007 under the old criteria, the evidence does not support a disability rating higher than 30 percent during this initial period.  From the initial grant of service connection on April 24, 1997 until February 8, 2007, the evidence shows his skin condition was manifested by constant itching, as described during a March 1998 VA examination, during a personal hearing held at the RO in May 2000, and during subsequent VA examinations.  Since constant itching alone is sufficient for a 30 percent rating under the old criteria of DC 7806, the skin condition clearly meets the criteria for a 30 percent rating for the entire period prior to February 8, 2007.  See Johnson  v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  

That said, the Board finds no basis for assigning a higher rating during this initial period, under either the former or revised standards.  Notably, there is no suggestion the skin condition caused ulceration, extensive exfoliation or crusting; that there have been any associated systemic or nervous manifestations; or that it was exceptionally repugnant, as required for a higher 50 percent rating under the former criteria.  In fact, three VA examination reports and the Veteran's treatment records provide evidence specifically against this higher rating.

The March 1998 VA examination report notes that a melanotic rash was present on the Veteran's mid and upper back, upper chest, and neck, which the examiner specifically observed did not involve any ulceration, exfoliation, or crusting.  The examiner also found no associated systemic or nervous manifestations.  The diagnosis was melanotic rash, extensive, on the neck and trunk.  A June 2000 VA examination report also notes that slightly hypopigmented dermatitis was observed on the Veteran's back, chest, shoulders, and posterior neck area.  However, the examiner made no indication that this condition caused ulceration, exfoliation, or crusting, or that there were associated systemic or nervous manifestations.  Moreover, while there is evidence of hypopigmented dermatitis, which is one of the eight characteristics of disfigurement, there is no evidence this covered an area greater than 39 square cm, and as it is only one of the eight characteristics it would not entitle the Veteran to a rating greater than 10 percent.  See 38 C.F.R. § 4.118 , DC 7800 (effective August 30, 2002).  There equally was no indication the skin disorder was repugnant, had visible tissue loss, or deformity of one side or the face or bilateral disfigurement.  Instead, the June 2000 examiner specifically noted that the examination of the Veteran's head and neck was normal.  There also was no indication the skin condition covered more than 40 percent of the Veteran's entire body.  See 38 C.F.R. § 4.118, DCs 7800 and 7806 (effective prior to and after August 30, 2002).  

Not all of the VA examinations pertaining to the skin included an estimation of the total body area involved or the percentage of exposed areas affected.  But an April 2003 VA examination report noted the Veteran's rash on his chest and neck covered just 6 percent of his total body area.  The rash was described as a symmetrical, hyperpigmented, maculopapular rash, extending from the anterior neck to an inch above his nipples, and measured 37 cm x 16 cm.  A similar rash extended from the posterior hairline and covered his neck.  Again, while it is noted that the rash covered the neck and was hyperpigmented, it did not cover an area greater than 39 cm squared as required to be considered a characteristic of disfigurement and did involve more than 40 percent of the total body area or exposed area.  See 38 C.F.R. § 4.118, DC 7800 (effective August 30, 2002) and DC 7800 (effective prior to August 30, 2002).  Additionally, there was no evidence of deformity of the face or bilateral disfigurement, visible tissue loss, gross distortion, or suggestion the skin condition was repugnant.

In sum, none of these examination reports indicates the Veteran's skin disorder was manifested by ulceration, extensive exfoliation, or crusting.  Indeed, to the contrary, the March 1998 report specifically commented there was no evidence of these symptoms.  The March 1998 report also notes there were no associated systemic or nervous manifestations.  The Veteran's VA treatment records during this period note his complaints of a rash on the upper part of his body and itching made worse with heat.  However, the rash was not constantly present; during examinations at VA facilities in March 2002 and March 2003 he had no evidence of a skin rash or lesions.  So, as even the Court's single-judge memorandum decision concedes, the Appellant-Veteran has not pointed to any evidence refuting the "objective" part of the test under DC 7806.  Instead, he argues with the Board's finding in the second "subjective" part of the test, that there is no evidence that his skin condition is "exceptionally repugnant"; specifically, the Board's finding that none of the reports describe the skin condition as such.

Citing to its holding in Buczynski v. Shinseki, 24 Vet. App. 221, 225 (2011), the Court pointed out that it had found a similar statement by the Board insufficient for concluding the Veteran's skin condition was not exceptionally repugnant.  But while it is true the Board, itself, must make this assessment, it is equally true the Board makes this determination from the observations of the examiners that have had occasion to evaluate the Veteran's disability.  Although not directed to comment on whether the Veteran's condition was exceptionally repugnant, the examiners were specifically requested to comment on the severity of the skin disorder in relation to the applicable rating criteria, the mere fact that none described this skin disorder in this or similar descriptive terms suggests it did not have this required level of appearance.  It seems illogical that there would have been exceptional repugnance, something that seemingly would be very evident even to casual observation since so readily apparent, and yet the examiner not give this indication in some form or fashion - especially, again, since specifically charged with the responsibility of commenting on the various aspects of the skin disorder, so including its appearance.  While the VA examiners observed that the Veteran's skin disorder affected his face, neck, shoulders, chest, and back, none identified more than one characteristic of disfigurement or characterized the skin disorder in terms approaching the severity of exceptionally repugnant.  

The probative lay evidence also does not establish that the service-connected skin condition most nearly approximates exceptionally repugnant.  The Veteran has consistently complained of itching and some scaling associated with his skin condition, as well as peeling and shedding of the skin, differences in skin coloring, and the burning and cracking from the sun.  The Veteran is competent to report his symptoms, and while his statements are indicative of marked disfigurement under DC 7806, the Board finds that they do not establish a disorder that most nearly approximates the degree of disability contemplated by the term "exceptionally repugnant."  The current 30 percent evaluation recognizes the Veteran's disability as approximating marked disfigurement under DC 7806 with an increased 50 percent evaluation requiring an even higher level of disability characterized as exceptionally repugnant.  The Veteran's lay reports of scaling, cracking, and peeling skin simply do not establish the presence of a condition that most nearly approximates exceptionally repugnant, especially in light of the objective medical evidence that establishes only one characteristic of disfigurement, no findings of ulceration, exfoliation, or crusting, and no associated systemic or nervous manifestations.  As the medical and lay evidence does not suggest the Veteran's skin condition most nearly approximates the criteria associated with a higher rating, there simply is no basis for assigning an initial rating higher than 30 percent under the former criteria.

There also is no basis for assigning a rating higher than 30 percent under the revised criteria, which require evidence of exposure of more than 40 percent of the entire body or more than 40 percent of exposed areas.  The April 2003 examination report noted the rash on the Veteran's chest and neck covered only 6 percent of his total body area. While there was some suggestion his skin disorder also at times may have involved his back, chest, and shoulders, there is no indication the rash covered more than 40 percent of his total body area.  Unfortunately, the examiner did not comment on the percentage of exposed areas affected, but since the posterior neck was the only exposed area affected at that particular time, the disorder cannot be said to have involved more than 40 percent of exposed areas.  The neck simply does not equate to this amount of required effect.  

The Veteran contends that his skin condition affects more than just his neck and involves his head, hands, arms, back, and groin.  VA examiners and treatment providers have identified a rash on several parts of the Veteran's body, but it is clear that such findings do not describe a condition that is so widespread as to involve more than 40 percent of the entire body or more than 40 percent of exposed areas.   There is also evidence that the Veteran's skin condition was not always present during the claims period; as noted above, examiners at various VA facilities observed in March 2002 and March 2003 that the Veteran's skin was clear of rash and lesions.  These findings also indicate the skin condition did not most nearly approximate coverage of more than 40 percent of the body.

Further, there is no indication the Veteran required constant or near-constant systemic therapy during any 12-month period.  During a June 2000 VA examination, he reported that he was not then currently receiving treatment for his condition and he has consistently stated that he utilized over-the-counter remedies to control his symptoms of itching.  In short, then, there is no basis to assign a disability rating higher than 30 percent under the new criteria of DC 7806 for the entire period prior to February 8, 2007.

And lastly, a 50 percent rating is not available under the revised criteria of DC 7800 since the area of involvement was not manifested by visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); nor did it have four or five characteristics of disfigurement.

In conclusion, the Board finds that the Veteran's skin condition meets the criteria for an initial 30 percent rating for the entire period prior to February 8, 2007, but that the preponderance of the evidence is against a higher rating during this initial period.  And since, for the reasons and bases discussed, the preponderance of the evidence is against the claim, there is no reasonable doubt to resolve in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

III.  Whether Extra-Schedular Ratings are Warranted for the Skin Disorder and Low Back Disability

In exceptional cases, where schedular evaluations are found to be inadequate, the RO or Board may refer a claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id. 

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).

The Board's May 2010 decision denied the Veteran's claim of entitlement to an initial schedular rating higher than 20 percent for his low back disability, and the Court's February 2012 single-judge memorandum decision AFFIRMED that finding.  So in this decision the Board need only address whether the Veteran is entitled to additional compensation for this disability on an extra-schedular basis under the alternative provisions of 38 C.F.R. § 3.321(b)(1).  The Board's May 2010 decision also granted a higher 30 percent initial rating for the Veteran's skin disorder for the initial period prior to February 8, 2007, but denied any higher rating, also a schedular rating higher than 60 percent since.

In the Court's February 2012 single-judge memorandum decision it was noted that the Board had failed to adequately discuss how the Veteran's low back disability and skin disorder are reasonably contemplated by the Rating Schedule, in other words, why extra-schedular ratings are not warranted for these disabilities.

The Board is precluded from granting extra-schedular ratings in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  This does not, however, preclude the Board from determining whether this special consideration is warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

Notably, in the prior May 2010 decision, the Board found that the Veteran's symptomatology and limitation in occupational functioning resulting from his service-connected skin disorder and low back disability were reasonably contemplated by the Rating Schedule under the first prong of the Thun analysis.  Consequently, the second and third prongs did not need to be addressed.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  The Court found that further explanation was needed, however, as to how the schedular criteria reasonably contemplate the severity of these disabilities.

In this regard, the Board sees that the Veteran was provided various examinations addressing the severity of both his low back disability and skin disorder throughout the claims period.  The VA dermatological examinations noted that the skin condition was manifested by a melanotic rash with slightly hypopigmented dermatitis causing constant itching.  There was no indication his skin disorder was repugnant (including exceptionally so), had visible tissue loss, involved deformity of one side of his face, or bilateral disfigurement, covered more than 40 percent of his entire body or exposed areas, or caused ulceration, extensive exfoliation or crusting to include any associated systemic or nervous manifestations.  The examination reports did not note any symptomatology associated with the skin condition that was not addressed by the applicable schedular rating criteria.

The severity of the Veteran's low back disability was also addressed in the medical and lay evidence, including in particular six VA examination reports as well as several VA outpatient treatment records, all of which included range-of-motion testing of his lumbar spine.  These records essentially show motion in every direction, with flexion at least greater than 30 degrees.  In addition, none of these records makes any reference to a severe lumbar strain, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, some of the foregoing with abnormal mobility on forced motion, or evidence of ankylosis.  In addition, the examinations noted that he reported pain on motion during most of his examinations, but the schedular rating criteria adequately addressed his complaints of consequent functional loss due to pain, weakness, premature or excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  Finally, the examinations indicated the Veteran ambulated with a normal gait and had full strength of 5/5 in both lower extremities.  Again, the examination reports did not note any additional symptomatology that was not covered or contemplated by the schedular rating criteria.

In sum, the Veteran's skin disability is manifested by a melanotic rash with slightly hypopigmented dermatitis causing constant itching on the neck, back, shoulders, and upper chest.  His low back disability causes painful limited motion with accompanying functional impairment.  All these symptoms are contemplated in the schedular rating criteria with consideration of limitation of motion of the spine in all directions (and not just in forward flexion), the effect of functional impairment, and the appearance and deformity resulting from the service-connected skin disability.  These criteria are therefore are adequate to evaluate his disabilities.  Furthermore, the record does not indicate he has any additional disability attributable to the combined effect of his several service-connected conditions.  See Johnson v. McDonald, 762 F.3d 1362 (2014).

Going one step further, to the second prong of the Thun analysis, there is no evidence that either disability causes marked interference with employment, meaning above and beyond that contemplated by the assigned ratings, or requires frequent periods of hospitalization, or otherwise renders impractical application of the regular Rating Schedule standards.  Here, the record shows the Veteran was awarded SSA benefits in a July 2007 decision.  In that decision, SSA concluded he had been disabled from substantially gainful employment since January 2002 on account of disabilities involving degenerative disc disease (which may involve his nonservice-connected cervical spine), arthritis, carpal tunnel syndrome, and posttraumatic stress disorder (PTSD), with no mention of his skin disorder.  But that determination is not tantamount to concluding that the degenerative joint disease, i.e., arthritis, affecting his lumbar spine (low back disability) independently causes the marked interference with employment required for an extra-schedular rating since there apparently also are many other factors impacting his ability to work.

During an October 2009 VA examination the examiner was asked to address whether either the Veteran's service-connected skin condition or low back condition caused functional limitations.  The examiner opined that the Veteran's skin condition did not impact his ability to maintain physical or sedentary employment.  With regard to his low back disability, it was noted it would prevent him from maintaining any type of physically active employment such as repetitive forward bending or heavy lifting.  Additionally, he could not stand or walk for extended periods of time or carry any heavy loads.  However, the examiner also concluded this would not impact the Veteran's ability to do sedentary work as long as the situation allowed him intermittent breaks to stretch his back.

The Veteran contends that his disabilities cause "marked interference with employment" as he is precluded from performing physically active duty duties because of his low back pain and cannot work in hot or outdoors environments due to his skin condition.  The Board notes that the service-connected disabilities have certainly resulted in some impairment to employment, but according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See also 38 C.F.R. § 4.15.  So the Board is not disputing that the Veteran's service-connected disabilities interfere with his ability to work.  But this alone is not tantamount to concluding there is marked interference with his employment, meaning above and beyond that contemplated by the assigned ratings.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that the disability rating itself is recognition that industrial capabilities are impaired.  Moreover, the SSA's findings, while relevant and probative evidence to be considered, is not altogether dispositive of the Veteran's claims with VA, including specifically in terms of whether he is entitled to extra-schedular consideration.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  Therefore, the weight of the evidence of record, including the findings of the October 2009 VA examiner and the impairment described by the Veteran, does not establish that the Veteran manifests marked interference with employment due to the service-connected back and skin disabilities.  

Also, the evaluation and treatment the Veteran has received for his skin disorder and low back disability has been primarily, if not entirely, on an outpatient basis, not as an inpatient, certainly not frequent inpatient.

In short, the manifestations of the Veteran's service-connected skin and low back disabilities are contemplated by the schedular rating criteria.  The evidence also does not support the proposition that these service-connected disabilities present such an exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards and warrant the assignment of 
extra-schedular ratings under 38 C.F.R. § 3.321(b)(1) (2014).  Thus, this referral is not justified.


ORDER

A disability rating greater than 30 percent for the skin disorder prior to February 8, 2007 is denied, and ever since the Veteran has had the highest possible schedular rating of 60 percent for this disorder under the applicable DC.

Extra-schedular ratings under 38 C.F.R. § 3.321(b)(1) are not shown to be warranted for this skin disorder and the low back disability.


REMAND

As concerning the remaining claims of entitlement to service connection for right hand/arm CTS and a left arm disability, these other claims must again be remanded.  Previously, in March 2013, the Board remanded these claims for further development that was to include obtaining medical nexus opinions addressing whether there is an etiological relationship or correlation between these claimed arm disabilities and the Veteran's active military service.  These requested medical nexus opinions were obtained in March 2014 and March 2015; however, there is no indication in the claims file that the AOJ since has readjudicated these service-connection claims since this additionally pertinent evidence was added to the claims file.  Neither the Veteran nor his representative has waived the right to have the AOJ initially consider this additional evidence.  38 C.F.R. § 20.1304(c).  And this is not a situation where this express waiver is not required since the Substantive Appeal (VA Form 9 or equivalent) concerning this claims pre-dates the February 2013 date when there is the presumption of a waiver.  See Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C.A. § 7105 by adding new paragraph (e).  Under that new provision, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  Therefore, such claims should not be remanded solely for consideration of such new evidence without a request from the Veteran.  But, again, this is not the situation here, so these claims must be remanded to allow for initial readjudication by the AOJ.

Accordingly, these claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the claims of entitlement to service connection for right hand/arm CTS and a left arm disability with consideration of all evidence of record, including the March 2014 and March 2015 VA examination reports and medical opinions.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, provide him and his representative an SSOC, including addressing this additional evidence, before returning these claims to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument concerning these claims the Board is remanding  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


